Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered February 26, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the first degree and aggravated criminal contempt.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal contempt in the first degree (Penal Law § 215.51 [b] [vi]) and aggravated criminal contempt (§ 215.52 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Smith, J.P., Carni, Lindley and Valentino, JJ.